Exhibit 10.3

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) is made effective as of the
     day of         , 2009 (“Effective Date”), by and between Liberty Global
Europe BV fka UPC Services B.V., a Dutch entity, with an address of Boeing
Avenue 53, 1119 PE Schiphol-Rijk, the Netherlands (“Lessor”), and
                    , with an address of                                 
(“Lessee”);

RECITALS

WHEREAS, pursuant to the Aircraft Operating Agreement, dated as of November 26,
2002, by and between Wells Fargo Bank Northwest, National Association and
Lessor, Lessor is the operator of that certain Dassault Falcon 50 aircraft,
bearing manufacturer’s serial number 55, currently registered with the Federal
Aviation Administration (“FAA”) as N200UP;

WHEREAS, Lessor employs or causes to be employed a fully qualified flight crew
to operate the Aircraft;

WHEREAS, Lessor desires to lease to Lessee said Aircraft and to provide a fully
qualified flight crew for all operations on a periodic, non-exclusive time
sharing basis, as defined in Section 91.501(c) of the Federal Aviation
Regulations (“FAR”); and

WHEREAS, the use of the Aircraft by Lessee shall at all times be pursuant to and
in full compliance with the requirements of FAR Sections 91.501 (b) (6), 91.501
(c) (1) and 91.501 (d);

NOW, THEREFORE, in consideration of the mutual promises and considerations
contained in this Agreement, the parties agree as follows:

1. Lessor agrees and has the right to lease the Aircraft to Lessee on a
periodic, non-exclusive basis, and to provide a fully qualified flight crew for
all operations, pursuant and subject to the provisions of FAR Section 91.501
(c) (1) and the terms of this Agreement. This Agreement shall commence on the
Effective Date and continue until the first anniversary of the Effective Date.
Thereafter, this Agreement shall be automatically renewed on a month to month
basis, unless sooner terminated by either party as hereinafter provided. Either
party may at any time terminate this Agreement (including during the initial
one-year term) upon ten (10) days prior written notice to the other party.

2. Lessee shall pay Lessor for each flight conducted under this Agreement an
amount determined by Lessor, which amount in no event shall exceed the following
actual expenses of each specific flight as authorized by FAR Part 91.501 (d):

 

  (a) Fuel, oil, lubricants, and other additives;

  (b) Travel expenses of the crew, including food, lodging and ground
transportation;

  (c) Hangar and tie down costs away from the Aircraft’s base of operation;



--------------------------------------------------------------------------------

  (d) Insurance obtained for the specific flight;

  (e) Landing and parking fees, airport taxes and similar assessments, including
any federal excise tax that may be imposed under Internal Revenue Code
Section 4261 or any similar excise taxes, if any;

  (f) Customs, immigration, foreign permit, and similar fees directly related to
the flight;

  (g) In-flight food and beverages;

  (h) Passenger ground transportation;

  (i) Flight planning and weather contract services; and

  (j) An additional charge up to 100% of the expenses listed in subparagraph
(a) of this paragraph.

3. Lessor will pay all expenses related to the operation of the Aircraft when
incurred, and will bill Lessee on a monthly basis as soon as practicable after
the last day of each calendar month for the amount payable in accordance with
paragraph 2 above for all flights for the account of Lessee during the preceding
month. Lessee shall pay Lessor for all flights for the account of Lessee
pursuant to this Agreement within thirty (30) days of receipt of the invoice
therefor.

4. Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible, and in any case, at
least twenty-four (24) hours in advance of Lessee’s planned departure unless
Lessor otherwise agrees. Requests for flight time shall be in a form, whether
written or oral, mutually convenient to, and agreed upon by the parties. In
addition to the proposed schedules and flight times, Lessee shall provide at
least the following information for each proposed flight at some time prior to
scheduled departure as required by the Lessor or Lessor’s flight crew:

 

  (a) proposed departure point;

  (b) destinations;

  (c) date and time of flight;

  (d) the number of anticipated passengers;

  (e) the identity of each anticipated passenger;

  (f) the nature and extent of luggage and/or cargo to be carried;

  (g) the date and time of return flight, if any; and

  (h) any other information concerning the proposed flight that may be pertinent
or required by Lessor or Lessor’s flight crew.

5. Lessor, including Lessor’s Flight Operations Department, shall have sole and
exclusive authority over the scheduling of the Aircraft, including any
limitations on the number of passengers on any flight. Without limiting the
foregoing, approval of requests received from Lessee for flight time and
proposed flight schedules shall be subject to the approval of Lessor, which it
may withhold in its sole discretion, based upon its operational, business and
other needs and interests.

 

2



--------------------------------------------------------------------------------

6. As between Lessor and Lessee, Lessor shall be solely responsible for securing
maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and within
the sound discretion of the pilot in command. The pilot in command shall have
final and complete authority to cancel any flight for any reason or condition
which in his judgment would compromise the safety of the flight.

7. Lessor shall employ or cause to be employed, pay for and provide to Lessee a
qualified flight crew for each flight undertaken under this Agreement.

8. In accordance with applicable FARs, the qualified flight crew provided by
Lessor will exercise all of its duties and responsibilities in regard to the
safety of each flight conducted hereunder. Lessee specifically agrees that the
flight crew, in its sole discretion, may terminate any flight, refuse to
commence any flight, or take other action which in the considered judgment of
the pilot in command is necessitated by considerations of safety. No such action
of the pilot in command shall create or support any liability for loss, injury,
damage or delay to Lessee or any other person. The parties further agree that
Lessor shall not be liable for delay or failure to furnish the Aircraft and crew
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions, or acts of God or any other event or circumstance
beyond the reasonable control of Lessor.

9. (a) At all times during the term of this Agreement, Lessor shall cause to be
carried and maintained, at Lessor’s cost and expense, physical damage insurance
with respect to the Aircraft, third party aircraft liability insurance,
passenger legal liability insurance, property damage liability insurance, and
medical expense insurance in such amounts and on such terms and conditions as
Lessor shall determine in its sole discretion, Lessor shall also bear the cost
of paying any deductible amount on any policy of insurance in the event of a
claim or loss.

(b) Any policies of insurance carried in accordance with this Agreement:
(i) shall name Lessee as an additional insured; (ii) shall contain a waiver by
the underwriter thereof of any right of subrogation against Lessee; and
(iii) shall require the insurers to provide at least 30 days’ prior written
notice (or at least seven days’ in the case of any war-risk insurance) to Lessee
if the insurers cancel insurance for any reason whatsoever, provided that the
insurers shall provide at least 10 days prior written notice if the same is
allowed to lapse for non-payment of premium. Each liability policy shall be
primary without right of contribution from any other insurance which is carried
by Lessee or Lessor and shall expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.

(c) Lessor shall obtain the approval of this Agreement by the insurance carrier
for each policy of insurance on the Aircraft. If requested by Lessee, Lessor
shall arrange for a

 

3



--------------------------------------------------------------------------------

Certificate of Insurance evidencing the insurance coverage with respect to the
Aircraft carried and maintained by Lessor to be given by its insurance carriers
to Lessee or will provide Lessee with a copy of such insurance policies. Lessor
will give Lessee reasonable advance notice of any material modifications to
insurance coverage relating to the Aircraft.

10. (a) LESSEE AGREES THAT THE PROCEEDS OF INSURANCE WILL BE LESSEE’S SOLE
RECOURSE AGAINST LESSOR WITH RESPECT TO ANY CLAIMS THAT LESSEE MAY HAVE UNDER
THIS AGREEMENT, EXCEPT IN THE EVENT OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT BY
LESSOR.

(b) IN NO EVENT SHALL LESSOR BE LIABLE TO LESSEE OR ITS EMPLOYEES, AGENTS,
GUESTS, OR INVITEES (AND THE LAWFUL SUCCESSORS AND ASSIGNS THEREOF) FOR ANY
INDIRECT, CONSEQUENTIAL, SPECIAL OR INCIDENTAL DAMAGES AND/OR PUNITIVE DAMAGES
OF ANY KIND OR NATURE, UNDER ANY CIRCUMSTANCES OR FOR ANY REASON, INCLUDING AND
NOT LIMITED TO ANY DELAY OR FAILURE TO FURNISH THE AIRCRAFT, OR CAUSED BY THE
PERFORMANCE OR NON-PERFORMANCE BY LESSOR OF THIS AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 10 SHALL SURVIVE INDEFINITELY THE TERMINATION
OR EXPIRATION OF THE AGREEMENT.

11. Lessee warrants that:

(a) It will not use the Aircraft for the purpose of providing transportation of
passengers or cargo in air commerce for compensation or hire, for any illegal
purpose, or in violation of any insurance policies with respect to the Aircraft;

(b) It will refrain from incurring any mechanics, international interest,
prospective international interest or other lien and shall not attempt to
convey, mortgage, assign, lease or grant or obtain an international interest or
prospective international interest or in any way alienate the Aircraft or create
any kind of lien or security interest involving the Aircraft or do anything or
take any action that might mature into such a lien; and

(c) It will comply with all applicable laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft under this Agreement.

12. For purposes of this Agreement, the permanent base of operation of the
Aircraft shall be Centennial Airport, Englewood, Colorado.

13. A copy of this Agreement shall be carried in the Aircraft and available for
review upon the request of the Federal Aviation Administration on all flights
conducted pursuant to this Agreement.

 

4



--------------------------------------------------------------------------------

14. Lessee shall not assign this Agreement or its interest herein to any other
person or entity without the prior written consent of Lessor, which may be
granted or denied in Lessor’s sole discretion. Subject to the preceding
sentence, this Agreement shall inure to the benefit of and be binding upon the
parties hereto, and their respective heirs, representatives, successors and
assigns, and does not confer any rights on any other person. This Agreement
constitutes the entire understanding between the parties with respect to the
subject matter hereof and supersedes any prior understandings and agreements
between the parties respecting such subject matter. This Agreement may be
amended or supplemented and any provision hereof waived only by a written
instrument signed by all parties. The failure or delay on the part of any party
to insist on strict performance of any of the terms and conditions of this
Agreement or to exercise any rights or remedies hereunder shall not constitute a
waiver of any such provisions, rights or remedies. This Agreement may be
executed in counterparts, which shall, singly or in the aggregate, constitute a
fully executed and binding Agreement.

15. Except as otherwise set forth in Section 4, all communications and notices
provided for herein shall be in writing and shall become effective when
delivered by facsimile transmission (to Lessor at              or to Lessee at
            ) or by personal delivery, Federal Express or other overnight
courier or four (4) days following deposit in the United States mail, with
correct postage for first-class mail prepaid, addressed to Lessor or Lessee at
their respective addresses set forth above, or else as otherwise directed by the
other party from time to time in writing.

16. If any one or more provisions of this Agreement shall be held invalid,
illegal, or unenforceable by a court of competent jurisdiction, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal, or
unenforceable provisions shall be replaced by a mutually acceptable provision,
which, being valid, legal, and enforceable, comes closest to the intention of
the parties underlying the invalid, illegal, or unenforceable provision. To the
extent permitted by applicable law, the parties hereby waive any provision of
law, which renders any provision of this Agreement prohibited or unenforceable
in any respect.

17. This Agreement is entered into under, and is to be construed in accordance
with, the laws of the State of Colorado, without reference to conflicts of laws.

18. TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23

THE AIRCRAFT, A FALCON 50, MANUFACTURER’S SERIAL NO. 55, CURRENTLY REGISTERED
WITH THE FEDERAL AVIATION ADMINISTRATION AS N200UP, HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91 DURING THE 12 MONTH PERIOD PRECEDING THE DATE OF
THIS LEASE.

THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS
TO BE CONDUCTED UNDER THIS LEASE. DURING THE DURATION OF THIS LEASE, LIBERTY
GLOBAL EUROPE BV, IS CONSIDERED RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT UNDER THIS LEASE.

 

5



--------------------------------------------------------------------------------

AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS
DISTRICT OFFICE.

THE “INSTRUCTIONS FOR COMPLIANCE WITH TRUTH IN LEASING REQUIREMENTS” ATTACHED
HERETO ARE INCORPORATED HEREIN BY REFERENCE.

LIBERTY GLOBAL EUROPE BV, LOCATED AT Boeing Avenua 53, 1119 PE Schiphol-Rijk,
the Netherlands, THROUGH ITS UNDESIGNED AUTHORIZED SIGNATORY BELOW, CERTIFIES
THAT LESSOR IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT AND THAT IT
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

[Signatures on following page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date first above written.

LESSOR

Liberty Global Europe BV

fka UPC Services B.V.

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

By:  

 

Name:  

 

Title:  

 

Date:  

 

LESSEE

 

 

Name:  

 

Date:  

 

 

7



--------------------------------------------------------------------------------

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING”

REQUIREMENTS

 

1. Mail a copy of the lease to the following address via certified mail, return
receipt requested, immediately upon execution of the lease (14 C.F.R. 91.23
requires that the copy be sent within twenty four hours after it is signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

 

2. Telephone the nearest Flight Standards District Office at least forty eight
hours prior to the first flight under this lease.

 

3. Carry a copy of the lease in the aircraft at all times.

 

8